Citation Nr: 1708836	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  06-09 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include degenerative disc disease and osteophytosis of the lumbar spine with left lower extremity radiculopathy, to include as secondary to hepatitis C.

2.  Entitlement to service connection for rheumatoid arthritis, to include as secondary to hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2005 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

These matters were previously before the Board in October 2010 when the issues were denied.  The United States Court of Appeals for Veterans Claims (Court) granted a July 2011 Joint Motion for Partial Remand (JMR) filed by representatives for both parties with respect to the October 2010 Board decision, and ordered additional development with respect to the issues currently on appeal.  The issues were again denied in a December 2011 Board decision which the Veteran appealed to the Court.  The Court granted an August 2012 JMR filed by representatives for both parties with respect to the December 2011 Board decision, and again ordered additional development, including with respect to the issues currently on appeal.  Pursuant to the August 2012 JMR, the Board remanded the matter again in May 2013 for further development.  The case now returns for appellate review.  

In October 2008, the Veteran testified before a Veterans Law Judge who is no longer employed by the Board.  A transcript of that hearing is of record.  In January 2017 the Board informed the Veteran that the Veterans Law Judge who conducted the hearing is no longer employed by the Board, that he is entitled to another Board hearing with a different Veterans Law Judge, and that if he did not respond within 30 days of the date of the letter, the Board would assume that he did not want another hearing and would proceed with adjudicating his appeal.  The Veteran did not respond to the letter within 30 days.  Therefore, the Board will proceed with appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The most probative evidence of record does not demonstrate that it is at least as likely as not that a lumbar spine disability, to include degenerative disc disease and osteophytosis of the lumbar spine with left lower extremity radiculopathy, had its onset during active service or for several years thereafter, or is otherwise etiologically related to active service, to include as secondary to his service-connected hepatitis C.

2.  The competent evidence of record does not demonstrate that the Veteran has rheumatoid arthritis proximate to, or during, the appeal period.


CONCLUSIONS OF LAW 

1.  The criteria for service connection for a lumbar spine disability, to include degenerative disc disease and osteophytosis of the lumbar spine with left lower extremity radiculopathy, to include as proximately due to service-connected hepatitis C, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for service connection for rheumatoid arthritis, to include as proximately due to, or chronically aggravated by, service-connected hepatitis C, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, and 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

VA's duty to notify was satisfied by letters dated in January 2004 and March, 2005, as well as September 2005, and February 2009, followed by readjudication of the appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA has also satisfied its duty to assist the Veteran as to the issues decided herein.  The Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, and identified private treatment records have been associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The duty to assist also includes the provision of a VA examination when necessary to decide a claim.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided relevant VA examinations in January 2014.  

The Board notes that the Veteran has not been provided a VA medical examination or opinion in relation to the claims for entitlement to direct service connection for a lumbar spine disability, to include degenerative disc disease and osteophytosis of the lumbar spine with left lower extremity radiculopathy.  VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing that certain diseases manifested during an applicable presumptive period for which the veteran qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim. See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  

As will be discussed further below, the Board concludes that an examination is not required for this issue because the only evidence linking the Veteran's current back disabilities directly to his active service is his conclusory lay assertion that lacks credibility.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a conclusory generalized lay statement suggesting a nexus between a current disability and service would not even suffice to meet the VCAA standard to trigger a VA examination or nexus opinion); Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).  Further, the Board finds that the record contains sufficient competent medical evidence to make a decision on entitlement to direct-incurrence service connection for a lumbar spine disability, to include degenerative disc disease and osteophytosis of the lumbar spine with left lower extremity radiculopathy.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board concludes that a VA examination is not required for the Veteran's claim for service connection as to that issue.

Regarding secondary service connection for a back disability, and the issue of entitlement to service connection for rheumatoid arthritis, the Board finds that the January 2014 VA examiner considered the Veteran's reported symptomatology, and addressed the likely etiology, including the possible relationship to service-connected hepatitis C, of the Veteran's rheumatoid arthritis, and back disabilities, providing supporting explanations and rationale for all conclusions reached.  The examinations were thorough and all necessary testing was considered by the examiners.  Accordingly, the Board finds that the VA examinations and opinions in January 2014 are adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

There is no indication in the record that additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Compliance with Board Remands

This case was previously remanded by the Board in December 2008 and May 2013.  A Board remand confers upon an appellant the right to substantial compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a court or Board remand).  

In relevant part, the December 2008 and May 2013 Board remands directed the AOJ to provide the Veteran with proper VCAA notice, and, if the issue of service connection for hepatitis C is granted, to afford the Veteran a VA medical examination to determine the likely etiology of his claimed degenerative disc disease and osteophytosis of the lumbar spine with left lower extremity radiculopathy, and rheumatoid arthritis, to include whether any of those claimed disorders were caused or aggravated by the Veteran's service connected hepatitis C.  The remands further directed the AOJ to readjudicate the issues in a supplemental statement of the case upon completion of other necessary development.  The AOJ provided the Veteran notice in a February 2009 VCAA letter.  While the issue of service connection for hepatitis C was not granted until a January 2015 rating decision, the Veteran had attended VA examinations for his back disabilities and rheumatoid arthritis in January 2014 which addressed secondary service connection.  The AOJ readjudicated the issues in a June 2016 supplemental statement of the case.

Accordingly, the Board finds that VA at least substantially complied with the December 2008 and May 2013 Board remands.  See 38 U.S.C.A. § 5103A(b); Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. App. at 105.  

Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before a Veterans Law Judge (VLJ) in December 2008.  At the hearing, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his hepatitis C, lumbar spine, and rheumatoid arthritis.  In addition, the VLJ solicited information as to the existence of any outstanding evidence.  No pertinent evidence that might have been overlooked and that might substantiate eitther claim was identified by the Veteran or his representative.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  See Scott v. McDonald, 789 F.3d 1375   (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury will also be service connected.  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will also be service connected.  38 C.F.R. § 3.310(b).

In rendering a decision, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Analysis

Entitlement to service connection for a lumbar spine disability, to include degenerative disc disease and osteophytosis of the lumbar spine with left lower extremity radiculopathy, to include as secondary to hepatitis C.

The Veteran contends that he experiences back pain related to a fall while carrying furniture, as well as back pain secondary to hepatitis C.  The Veteran's VA treatment records show that in November 2003, the Veteran reported that he injured his back at age 25 (in 1981) when a sleeper sofa fell on top of him, bruising two vertebrae.  In a January 2004 VA 21-4138, Statement in Support of Claim, the Veteran asserted that he "suffered a traumatic injury to my lower back about two years after release from active duty."  VA treatments records from January 2004 indicate that the Veteran had an injury to L5-L6 in 1980.  VA treatment records from May 2004 show that the Veteran reported that the onset of his back pain was in 1980 caused by lifting furniture on stairs.  August 2004 VA treatment records indicate that the Veteran's back pain was from a fall injury while lifting furniture that has progressively worsened.  April 2005 VA clinic notes show that the Veteran stated that he had a back injury around 25 years ago that had completely resolved, but started to hurt again two years prior.  However, in April 2005 VA mental health treatment records, the notes reflect that he injured his back while carrying a sofa while he was in service.  

The probative medical evidence of record shows that the Veteran has a current back disability described as degenerative disc disease and osteophytosis of the lumbar spine with left lower extremity radiculopathy.

The Board has considered the Veteran's contentions that his current back disabilities are due to an in-service injury involving a sofa.  The appellant is competent to report signs and symptoms of back pain, specifically that his back pain had its onset after an in-service furniture accident.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to medically attribute his specific signs and symptoms of back pain to a specific cause because doing so requires medical knowledge and expertise that the Veteran has not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan, 451 F.3d at 1336-37 (2006). 

With regard to whether the Veteran's current back disabilities are the result of an in-service event, the Veteran's service treatment records are absent any complaints of back pain and examinations on intake and discharge are normal.  However, the mere absence of contemporaneous evidence is not sufficient to determine that the Veteran's lay statement's concerning the onset of his symptoms lack credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

The Board recognizes that the Veteran's April 2005 assertion that his back pain had its onset after an in-service injury may be the result of a scribing error by the medical provider.  However, to the extent that the April 2005 treatment note is an accurate reflection of the Veteran's assertion, the Board must weigh that statement against the other probative evidence of record for its credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (holding that, in weighing credibility of lay evidence, VA may consider such elements as interest, bias, inconsistent statements, and consistency with other evidence of record).  The Board finds the Veteran's April 2005 contention regarding the onset of his back pain in service due to falling furniture is not credible, as it is inconsistent with the probative objective evidence of record and the Veteran's other competent lay assertions as to the onset of his back pain.  As outlined above, with the exception of an April 2005 medical report, the medical evidence of record reflects that, when seeking contemporaneous treatment, the Veteran repeatedly reported injury to his low back, with onset of back pain, years after service.  In considering the inconsistency of the Veteran's statements, the Board's finds the Veteran's assertion as to incurrence of a low back injury, and onset of back pain, in service to not be credible.

With regard to the necessity of a VA examination to determine the nexus between the Veteran's service and his current back disabilities, the evidence presently before the Board is sufficient to render a decision as to this issue and a VA examination and opinion are not warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran's conclusory lay assertions to the contrary, which lack credibility, are insufficient to overcome these findings.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a conclusory generalized lay statement suggesting a nexus between a current disability and service would not even suffice to meet the VCAA standard to trigger a VA examination or nexus opinion); Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).

There has been no demonstration by competent and credible evidence of record that it is at least as likely as not that the Veteran's has back disability that is due to or aggravated by an in-service event.  As such, the benefit-of-the-doubt doctrine is not for application, and service-connection is therefore not warranted on a direct-incurrence basis.

The Veteran also contends that his back pain is proximately related to his service-connected hepatitis C.  The Veteran states that he has muscle spasms and extreme pain, with an altered gait, and an inability to perform most work.  The Veteran's VA treatment records and private treatment records are positive for complaints of back pain that the Veteran has attributed to his hepatitis C.  As discussed above, determining the etiology of a back disability is a complex medical issue involving diagnostic testing, and often includes radiographic imaging.  It requires medical knowledge and expertise.  The Veteran has not been shown to possess the requisite medical training or knowledge to medically attribute his current low back disabilities to a particular injury or cause, to include hepatitis C.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to diagnose a back disability or provide a nexus opinion for his current back disabilities.  In this case, the Board has afforded the greatest probative weight to the VA examiner's opinions to determine if there is a nexus between the Veteran's current back disability and his service-connected hepatitis C on a secondary basis.  

The Veteran attended VA general medical, back conditions, and non-degenerative arthritis examinations in January 2014.  The January 2014 VA examiner reviewed the record and conducted an in-person examination of the Veteran.  The examiner noted the Veteran indicated that he has not been told his lumbar pain was secondary to his hepatitis C, but that he thought they may be related.  The examiner opined that he knew of "no credible medical authority or peer reviewed study that has demonstrated a link between hepatitis C infection and lumbar degenerative disc disease.  The Veteran's degenerative disc disease is more likely than not due to the natural cause of aging and physical activity.  The Veteran's lumbar degenerative disc disease is not as least as likely as not related to his hepatitis C."  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the Board finds that the January 2014 VA examiner's opinion is due great probative weight because it is based on personal examination of the Veteran, a thorough review of the relevant evidence of record, and the examiner's knowledge and expertise as a medical clinician; and because it is supported by appropriate rationale.  

The VA examiner's opinion constitutes competent medical evidence and is afforded probative value for the reasons discussed above.  See 38 C.F.R. § 3.159(a)(1).  Because the Veteran is not competent to speak to complex medical issues such as diagnosis or causation of a back disability, his statements do not weigh against the probative value of the VA examiner's negative nexus opinion.

To the extent that the record shows that the Veteran has been diagnosed with degenerative joint disease of the lumbar spine, the Board has also considered whether the Veteran is entitled to service connection for a back disability on a presumptive basis as a "chronic disease."  See 38 C.F.R. § 3.303(b).  Arthritis is included in the list of "chronic" diseases under 38 C.F.R. § 3.309(a), and may be service connected on a presumptive basis if manifested to a compensable degree within one year of separation from service.  However, the Veteran has not argued, and the record does not show, that he was diagnosed with arthritis or any other "chronic" disease listed under 38 C.F.R. § 3.309(a) during service or within one year of separation from service.  In this case, the record shows that the Veteran had a normal evaluation of the spine on examination for separation from active service, and the Veteran himself indicates that he injured his back two years after service.  The record does not show a diagnosis of degenerative joint disease of the lumbar spine until many years after the Veteran's separation from active service.  Therefore, service connection is not warranted on a presumptive basis under the provisions of 38 C.F.R. §§ 3.303(b), 3.307, and 3.309.

In summary, the probative evidence of record does not support a finding that it is at least as likely as not that there was an in-service incurrence or aggravation of the Veteran's current back disability.  The probative evidence of record also does not support a finding that it is at least as likely as not that the Veteran's back disabilities are proximately due to or chronically aggravated by the service-connected hepatitis C.  Rather, the probative evidence of record shows that the Veteran's back disabilities are more likely related to the effects of aging and physical activity, and that they have not been aggravated beyond their natural progression by the Veteran's service-connected hepatitis C.  In light of the above, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  The claim therefore must be denied.  U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49.

Entitlement to service connection for rheumatoid arthritis, to include as secondary to hepatitis C.

The Veteran contends that he has rheumatoid arthritis.  The record does not show that the Veteran has the current disability of rheumatoid arthritis proximate to, or during the appeal period.  The Veteran's service treatment records are absent any complaints for arthritis.  VA treatment records from January 2004 state that he has no active rheumatoid arthritis.  The Veteran attended a VA liver examination in March 2007 where he complained of chronic joint pain in the hands, hips, and knees.  The VA examiner noted that the Veteran was cryoglobulin positive and had a positive rheumatoid factor.  However, the Veteran's treatment records are absent a diagnosis for rheumatoid arthritis.

The Veteran had a VA non-degenerative arthritis examination in January 2014.  There, the examiner indicated that the Veteran had never been diagnosed with or even worked up for rheumatoid arthritis, and that the Veteran's contentions are based on his own research.  The examiner stated that the Veteran did not identify any particular joint as more painful than the others.  The examiner noted that while the Veteran had shown elevated cryoglobulin levels in the past, they were not consistent, and he has not been diagnosed with cryoglobulinemia.  The examiner opined that the Veteran "does not meet the criteria for rheumatoid arthritis, nor has he been diagnosed or met the criteria for any other rheumotological or inflammatory arthralgias attributable to hepatitis C or the treatment of hepatitis C at this time." 

The Board finds that the January 2014 VA examiner's opinion is due great probative weight because it is based on personal examination of the Veteran, a thorough review of the relevant evidence of record, and the examiner's knowledge and expertise as a medical clinician; and because it is supported by appropriate rationale.  The VA examiner's opinion constitutes competent medical evidence and is afforded probative value for the reasons discussed above.  See 38 C.F.R. § 3.159(a)(1).  Because the Veteran is not competent, due to lack of medical knowledge or training, to speak as to complex medical issues such as diagnosis or causation of rheumatoid arthritis, his statements do not weigh against the probative value of the VA examiner's negative nexus opinion.

The Board recognizes that its decisions from October 2010 and December 2011 indicated that the Veteran had been diagnosed with rheumatoid arthritis.  However, the most probative evidence of record indicates that such conclusion is not substantiated by the record.  The record is absent any diagnosis of rheumatoid arthritis.  While the Veteran is competent to report symptoms, he is not competent to diagnose himself with rheumatoid arthritis.  He has not been shown to have the requisite medical knowledge.

In the absence of proof of a current disability, there can be no valid claim for entitlement to service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In view of the foregoing, the Board concludes that the preponderance of the evidence is against the claim for entitlement to service connection for rheumatoid arthritis, to include as secondary to hepatitis C.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49.



ORDER

Entitlement to service connection for a lumbar spine disability, to include degenerative disc disease and osteophytosis of the lumbar spine with left lower extremity radiculopathy, to include as secondary to hepatitis C, is denied.

Entitlement to service connection for rheumatoid arthritis, to include as secondary to hepatitis C, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


